Citation Nr: 1814269	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for gout and arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Oklahoma Army National Guard (OKARNG) from May 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2013 decision denied the appellant's petitions to reopen previously denied claims for service connection.  

The appellant and his spouse testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In a June 2017 Board decision, the Board reopened and remanded the issues regarding entitlement to service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, and gout and arthritis of multiple joints.  

The Board acknowledges the appellant's claim for a bilateral knee disability was previously denied and subsequent requests to reopen the claims have been denied, and the claim is not currently on appeal.  However, in a February 2014 independent medical examination report received in February 2016, the appellant's private physician indicated that the appellant began having pain behind his kneecaps and inside the anterior part of his knees during basic training and that that such was consistent with wearing heavy combat boots during basic training causing injury to the cartilage or the patella and kneecaps.  In the Board's June 2017 remand, the Board referred the issue of a petition to reopen the previously denied claim for service connection for a bilateral knee disability to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  In a June 2017 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran specifically raised the issue of entitlement to service connection for a bilateral knee disability.  As the claim has been raised but not yet adjudicated, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In a March 2016 rating decision, the RO denied the claim for service connection for bilateral lower varicose veins.  The appellant filed a timely notice of disagreement and the RO issued a statement of the case in March 2017.  Then, in March 2017, the appellant submitted a substantive appeal as to the March 2017 statement of the case, indicating that he wanted a Board hearing.  Although the RO has certified this issue to the Board, the record reflects that the requested a Board hearing as to that issue has not yet been held.  Thus, the Board will not take jurisdiction of the bilateral lower varicose veins issue in this decision.  To do so would unnecessarily delay the appeal as to the other issues until a Board hearing limited to an unrelated issue is conducted; this is unacceptable in light of the required expeditious processing of the appeal.  The issue of service connection for bilateral lower varicose veins will be addressed in a separate decision once his Board hearing request is fulfilled or otherwise addressed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the claims for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints to obtain outstanding records and to obtain appropriate VA examinations and opinions. 

Pursuant to the June 2017 remand, the Veteran underwent VA examinations in October 2017.  The examiner opined that as there is no evidence of in-service injury, or evidence of continuity of claimed disability conditions after service, that it is less likely than not that such disability had its onset during active service or is otherwise related to active service, or was caused or permanently aggravated as a result of service, or a service connected disability, or a knee disability.  However, the Board finds that the October 2017 examination report is inadequate because the examiner based the examination on the inaccurate premise that there is no evidence of an in-service injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  

Specifically, the Board notes that there is no evidence of an in-service injury specific to the lumbar spine, hips, or ankles.  However, a May 1974 service treatment record reflects an assessment of "Quadriceps- weak."  A service orthopedic clinic record dated in July 1974 notes that the appellant intermittently had problems with both knees since early 1974 and an impression of chondromalacia patella was noted at that time.  In August 1974, he again complained of pain in both knees.  The impression was chondromalacia patella bilateral.

In light of the Veteran's contentions that his current spine, hip, and ankle disabilities, as well as gout and arthritis of multiple joints, are related to his in-service knee complaints, and in light of the diagnoses regarding his knee complaints in service; the VA examiner has not provided an adequate rationale regarding the Veteran's claims for service connection. 

Further, according to the prior June 2017 Board Remand, the Board determined that the claims for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints are inextricably intertwined with the referred petition to reopen the claim for service connection for a bilateral knee disability, and that the claims should also be considered after decision is rendered on the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an appellant's claim for the second issue).

The June 2017 Board remand instructed that the claims on appeal be readjudicated after development and adjudication of the referred claim to reopen the claim for entitlement to service connection for a bilateral knee disability.  As noted in the Introduction, the Veteran has raised the claim to reopen the claim for service connection for a bilateral knee disability most recently in June 2017.  However, the claim has not yet been adjudicated.  As the claim to reopen the claim for entitlement to service connection for a bilateral knee disability has not yet been adjudicated, the Board's remand directives were not followed and additional VA development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the etiology of the low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints.  If an examiner deems an examination necessary, one must be provided.  The entire record should be made available for review in conjunction with the addendum.  A complete explanation for any opinion offered must be provided.

The examiner should consider that the Veteran's assessment of quadriceps-weak and impression of chondromalacia patella during service.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and/or gout and arthritis of multiple joints diagnosed had its onset during active service, is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of service or a service-connected disability, or a knee disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

2.  After developing and adjudicating the referred claim to reopen the claim for entitlement to service connection for a bilateral knee disability, the claims of entitlement to service connection for a low back disability, bilateral hip disability, bilateral ankle disability, bilateral foot disability, and gout and arthritis of multiple joints should be readjudicated.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






